Citation Nr: 1139368	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for loss of reproductive capacity, to include as secondary to service-connected left varicocele.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to September 1965. 

The Veteran's appeal as to the issue listed above arose from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, the Veteran was afforded a hearing before John Z. Jones, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for loss of reproductive capacity, to include as secondary to service-connected left varicocele.  He has asserted that the claimed condition is due to exposure to radar during service.  See Veteran's statement, received in May 2008; VA Form RRAIS (JF), received in May 2008.  The RO has also adjudicated the issue as to whether the claimed condition is secondary to his service-connected left varicocele.  See 38 C.F.R. § 3.310  (2011). 

The Veteran has not yet been advised of the provisions at 38 C.F.R. § 3.310.  In this regard, the statement of the case, issued in September 2009, did not include the provisions at 38 C.F.R. § 3.310, and in fact, service connection was not in effect for any disabilities at that time.  However, in September 2009, the RO granted service connection for a left varicocele.  In its September 2009 decision, the RO discussed the possibility of service connection on a secondary basis, and denied the claim.  EF v. Derwinski, 1 Vet. App. 324   (1991).  However, there is nothing to show that the Veteran has been advised of the provisions at 38 C.F.R. § 3.310 in the RO's decision, or at any other time.  On remand, the Veteran should be provided with notice of the provisions at 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the provisions at 38 C.F.R. § 3.310 (2011).  

2.  Readjudicate the issue on appeal with consideration of the version of 38 C.F.R. § 3.310 (2011).  If the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the 
SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


